                                           Case 5:20-cv-07717-VKD Document 6 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     MARIO AMADOR GONZALEZ,                              Case No. 20-cv-07717-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER OF TRANSFER
                                                 v.
                                  10

                                  11     TANCRETO, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Mario Amador Gonzalez, a state prisoner currently housed at High Desert State Prison

                                  15   (“HDSP”) in Susanville, filed a document titled “personnel complaint” in which he claims prison

                                  16   officials violated his constitutional rights in connection with an altercation with another inmate.

                                  17   Dkt. No. 1. On November 2, 2020, the Clerk of the Court construed this letter as an attempt to file

                                  18   a civil rights complaint pursuant to 42 U.S.C. § 1983 and directed Mr. Gonzalez to file a proper

                                  19   complaint on the court form; a copy of the complaint was provided to him. Dkt. No. 3. Mr.

                                  20   Gonzalez was also directed to file a complete in forma pauperis application in a separate notice.

                                  21   Dkt. No. 4.

                                  22          HDSP is in Susanville, which is located in Lassen County. Because the acts complained of

                                  23   occurred in Lassen County, which lies within the venue of the Eastern District of California, see

                                  24   28 U.S.C. § 84(b), venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  25   This Court has discretion to either dismiss the case for incorrect venue or transfer it to the proper

                                  26   federal court “in the interest of justice.” See 28 U.S.C. § 1406(a). The Court concludes that the

                                  27   interest of justice is best served by transfer, and accordingly orders the case TRANSFERRED to

                                  28   the United States District Court for the Eastern District of California.
                                           Case 5:20-cv-07717-VKD Document 6 Filed 11/10/20 Page 2 of 2




                                   1          The Clerk of the Court shall terminate all pending motions and transfer the entire file to the

                                   2   Eastern District of California.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 10, 2020

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
